DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
II.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

Information Disclosure Statement
III.	The information disclosure statement (IDS) submitted on August 15, 2022 was filed after the mailing date of the Notice of Allowance on May 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Allowance
	IV.	Claims 1-20 are allowed.

Reasons for Allowance
V.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Gecer Ulu et al. (US 2020/0394275 A1); Senior et al. (US 2021/0304847 A1); and Ros Sanchez et al. (US 2019/0354804 A1).
Gecer Ulu teaches generating at least one microstructure  using a GAN that is based at least in part one at least one material property constraint (see paragraph [0033]), the GAN is configured to produce one or more designs by inverse design of microstructures through test data an simulated data (see paragraph [0033]), wherein the GAN is implemented by a system of two neural networks including a generator system and a discriminator system (see paragraph [0029]), the generator uses a random input and attempts to generate synthetic images, the discriminator receives real and synthetic images and outputs a binary decision indicating a prediction as to whether the image received from the generator is real or synthetic (see paragraph [0029]), an equilibrium is achieved when the generator can no longer fool the discriminatory (see paragraph [0029]).
Senior teaches a generative neural network that is trained to generate network outputs defining realistic structure fragments, the generation system is trained on a database of actual structures of different materials referred to as a structure database (see paragraph [0187]), the generative neural network is configured to generate each structure parameter, the system samples a value for the structure parameter in accordance with the probability distribution over possible values of the structure parameter (see paragraphs [0194] & [0310]), the generative neural network may be configured to generate the probability distributions corresponding to each of the structure parameters by sampling one or more latent variables from a latent variable space (see paragraph [0200]).
Ros Sanchez teaches a generator comprised of an encoder, a latent space, and a decoder (see paragraph [0033]), the generator can be a variational autoencoder (VAE), wherein the variational autoencoder is a generative adversarial network VAE (see paragraph [0033]).
Claim 1 is allowed because Gecer Ulu, Senior, and Ros Sanchez do not teach a machine learning system to generate a structure (S) for a target property (P), the system comprising a generative adversarial network (GAN), wherein the GAN comprises: a latent space vector generator configured to generate random vectors, a generator network configured to receive the random vectors as input and to generate a tuple comprising both a simulated structure and a simulated property, and a discriminator network configured to be trained from a database comprising real structures and real properties, to distinguish the simulated structure and the simulated property from the real structure and the real property, and to send a loss function to the generator network, wherein the latent space vector generator, the generator network, and the discriminator network are arranged to learn an underlying joint probability distribution of structure-property p(S, P) simultaneously.
Claims 2-7 are allowed based on their dependence on allowed independent claim 1.
Claim 8 is allowed because Gecer Ulu, Senior, and Ros Sanchez do not teach a method to generate a structure (S) for a target property (P) utilizing machine learning, the method comprising: training a discriminator network with a database comprising real structures and real target property, generating a simulated structure and a simulated property through a generator network, training the generator network so that the discriminator network fails to distinguish a difference between the simulated structure and the real structure from the database and learning an underlying joint probability distribution of structure-property p(S, P) simultaneously, and generating the structure for the target property utilizing the underlying joint probability distribution.
Claims 9-13 are allowed based on their dependence on allowed independent claim 8.
Claim 14 is allowed because Gecer Ulu, Senior, and Ros Sanchez do not teach a machine learning system to generate a structure (S) for a target property (P), the system comprising a variational autoencoder (VAE), wherein the VAE comprises an encoder network, a latent space, and a decoder network, wherein the encoder network is configured to receive a database comprising real structures and real properties as an input and compress the input to generate encoded vectors, mean and standard deviation of a distribution of the encoded vectors in the latent space, the decoder network is configured to be trained from the database comprising real structures and real properties, to decompress the encoded vectors to create simulated structure and simulated property, and to distinguish a difference between the simulated structure and the simulated property and the real structure and the real property, and to send a loss function to the encoder network, wherein the encoder network, the latent space, and the decoder network are arranged to learn an underlying joint probability distribution of structure-property p(S, P) simultaneously.
Claims 15-16 are allowed based on their dependence on allowed independent claim 14.
Claim 17 is allowed because Gecer Ulu, Senior, and Ros Sanchez do not teach a method to generate a structure (S) for a target property (P) utilizing machine learning, the method comprising: inputting a database comprising real structures and real properties to an encoder network as an input and compressing the input to generate encoded vectors, mean and standard deviation of a distribution of the encoded vectors in a latent space, training a decoder network with the database comprising real structures and real properties, decompressing the encoded vectors to create simulated structure and simulated property by the decoder network, sending a loss function to the encoder network, and learning an underlying joint probability distribution of structure-property p(S, P) simultaneously.
Claims 18-20 are allowed based on their dependence on allowed independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
VI.	The prior art made of record is considered pertinent to applicant's disclosure.
Alwon Pub. No.: US 2019/0302290 A1 discloses a generative adversarial network seismic data processor including training a generator network (see abstract), wherein the generator G can be trained to produce outputs that are to some degree indistinguishable from real inputs via an adversarial trained discriminator (see paragraph [0095]) and wherein a discriminator learns to classify between fake and real tuples, the generator learns to fool the discriminator (see paragraph [0095]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
August 22, 2022